JEFFREY W. GIANNATTASIO, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 243, 2008
Supreme Court of Delaware
June 17, 2008

ORDER
Carolyn Berger, Justice.
This 17th day of June 2008, it appears to the Court that, on May 20, 2006, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure to file a timely notice of appeal in this matter. The appellant has failed to respond to the notice to show cause within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.